IN THE SUPREME COURT OF PENNSYLVANIA
                                WESTERN DISTRICT


S. K.,                                        : No. 123 WAL 2019
                                              :
                       Respondent             :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Commonwealth Court
                v.                            :
                                              :
                                              :
DEPARTMENT OF HUMAN SERVICES,                 :
                                              :
                       Petitioner             :


                                         ORDER



PER CURIAM

         AND NOW, this 17th day of September, 2019, the Petition for Allowance of Appeal

is DENIED.